DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al. (US Pat No 6,323,613).
In regard to claim 1, Hara discloses a vehicle (Col 1, lines 9-10: “a cooling system in a drive unit for an electric vehicle or a hybrid drive unit”) comprising: 
an electric motor (“M”, Fig 1); and 
a temperature-control circuit (with first coolant “L”) through which a non-conductive temperature-control medium for temperature control for the electric motor circulates (being a lubricating oil of transmission fluid that is in direct contact with electrical components of the motor, see Col 2, lines 29-46), wherein 
the temperature-control circuit includes: 
a heat exchanger (“C”) configured to exchange heat between the non-conductive temperature-control medium (the first coolant “L”) and a conductive temperature-control medium (coolant “F”, being water, see Col 4, lines 20 and 21); and 
a pump (O/P, see Fig 1 and Fig 4) driven in accordance with driving of the vehicle (interpreted as: functions when the vehicle is functioning) to circulate the non-conductive temperature-control medium (see Col 5, line 60 through col 6, line 24, especially: “oil pump O/P which takes up oil through the strainer 91 from the oil sump 90 and discharges it into the circuit”), and 
the temperature-control circuit further includes a liquid pressure holding unit (regulator valve 92, se Fig 4) configured to hold liquid pressure of the non-conductive temperature-control medium in the heat exchanger (Col 5, lines 60-65: “an oil sump 90 formed in the bottom of the drive unit case 10, an electric oil pump O/P which takes up oil through the strainer 91 from the oil sump 90 and discharges it into the circuit, a regulator valve 92 which establishes circuit line pressure”) equal to or higher than a predetermined pressure (the regulator regulating to at least some pressure).

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but it appears that they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Of special note in claim 2 are the limitations: 
“a branching portion from which the temperature-control circuit branches into the first flow path and the second flow path” 
“the liquid pressure holding unit is provided between the branching portion and the heat exchanger in the first flow path”
Of special note in claim 3 is the limitation: 
“wherein the liquid pressure holding unit is configured with check valves provided on inflow and outflow sides of the heat exchanger”
Of special note in claim 4 are the limitations:
“the liquid pressure holding unit is configured with electrically-actuated valves provided on inflow and outflow sides of the beat exchanger”
“to restrict outflow of the non-conductive temperature-control medium from the heat exchanger when a speed of the vehicle is equal to or less than a threshold”
Of special note in claim 5 is the limitation:
“the control device is configured to determine that the leak occurs when pressure difference between a driving pressure that is liquid pressure measured when the vehicle is driven and a stopping pressure that is liquid pressure measured when the vehicle is stopped is equal to or greater than a first threshold.”
Of special note in claim 6 is the limitation: 
“the control device is configured to determine that the leak occurs when pressure difference between a first pressure that is liquid pressure measured at a first timing when the 24 vehicle is stopped and a second pressure that is liquid pressure measured at a second timing after the first timing when the vehicle is stopped is equal to or greater than a first threshold.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747